Exhibit 10.45
2008 Management Incentive Plan
(GRAPHICS) [k49508k4950800.gif]

2008 Management Incentive Plan MIP will be initially calculated based on the
following components and payout tier structure. Budget Total Revenue Performance
Results 418.0 454.9 473.4 482.6 487.2 491.8 494.3 496.7 499.2 501.6 504.1 2007
Actual = 504.7 % to Actual (Actual/Budget) < 85% 85% 92.5% 96.25% 98.13% 99.06%
100% 100.5% 101% 101.5% 102% 102.5% CAP 30% 2008 Plan = 491.8 Payout Factor 0%
50% 60% 70% 80% 90% 100% 110% 120% 130% 140% 150% Budget Net Income After Tax
Performance Results 99.2 107.9 112.3 114.5 115.6 116.7 117.0 117.3 117.6 117.9
118.2 2007 Actual = 100.8 % to Actual (Actual/Budget) < 85% 85% 92.5% 96.25%
98.13% 99.06% 100% 100.25% 100.5% 100.75% 101% 101.25% CAP 25% 2008 Plan = 116.7
Payout Factor 0% 50% 60% 70% 80% 90% 100% 110% 120% 130% 140% 150% Budget
Deposits Performance Results 7,888.8 7,979.8 8,025.3 8,048.1 8,059.4 8,070.8
8,080.9 8091.1 8,495.6 8,900.2 9,304.7 9,709.3 10,113.8 2007 Actual = 8,301.925
% to Actual (Actual/Budget) < 97.5% 97.5% 98.63% 99.19% 99.47% 99.61% 99.75%
99.88% 100% 105% 110% 115% 120% 125% CAP 20% 2008 Plan = 8,091.055 Payout Factor
0% 50% 60% 70% 80% 90% 100% 110% 120% 126% 132% 138% 144% 150% Budget Non
Performing Assets Performance Results 330.7 315.6 308.1 304.4 302.5 300.6 294.6
288.6 282.6 276.6 270.5 2007 Actual = 251.540 % to Actual (Actual/Budget) < 90%
90% 95% 97.5% 98.75% 99.38% 100% 102% 104% 106% 108% 110% CAP 15% 2008 Plan =
300.6 Payout Factor 0% 50% 60% 70% 80% 90% 100% 110% 120% 130% 140% 150% Budget
Expense Mgmt Performance Results 318.9 315.7 314.2 313.4 313.0 312.6 311.0 309.5
307.9 306.3 304.8 2007 Actual = 327.423 % to Actual (Actual/Budget) < 98% 98%
99% 99.5% 99.75% 99.88% 100% 100.5% 101% 101.5% 102% 102.5% CAP 10% 2008 Plan =
312.6 Payout Factor 0% 50% 60% 70% 80% 90% 100% 110% 120% 130% 140% 150% 00%
Payout % is incremental between tiers (ex. Each % over budget earns x%
additional incentive) 1 Discretion may be used by the compensation committee to
over-ride the formula under appropriate circumstances

2 Any adjustments for unusual items (such as acquisitions, divestitures) w ill
require compensation committee approval Discretionary Modifier — Guidelines Only
3 The above numbers w ill not include the impact of extra-ordinary items

An additional peer group ranking modifier may be used to determine final payouts
of MIP 4 The above numbers w ill be adjusted to neutralize the impact of equity
compensation

Component Weighting 5 The above numbers w ill be adjusted to normalize the
impact of equity adjustments due to interest rate movements Revenue 50% Peer
Group: 6 The discretion of management and the compensation committee is the
final factor in the determination of

EXHIBIT Net Income 50% Chemical Bank            eligibility and for final
determination of payment aw ard. Independent Bank Peer Ranking            Factor
MBT Above 75th Percentile 125% Old National Below 25th Percentile 50% First
Merit Mercentile Bank Macatawa Bank            Capital Bancorp 2008 vs 2007
performance Citizens First 10.45

62